Citation Nr: 0827921	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-20 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel  




INTRODUCTION

The veteran served on active duty from May 1945 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 


FINDING OF FACT

The veteran's current bilateral hearing loss was not present 
until many years after service, and was not manifested during 
the first year after active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R.§ 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in April 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The Board also notes that in February 
2006 additional notice was provided regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post-service treatment 
records have been obtained.  He has been afforded appropriate 
disability evaluation examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.   Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran essentially contends that his currently diagnosed 
bilateral hearing loss is due artillery noise to which he was 
exposed while in service.  In his capacity as a light 
artillery crewman, he asserts that he was exposed to 
artillery noise several times a week for a period of 3 months 
without the benefit of ear protection.   

The veteran's service medical records have been reviewed and 
are silent for any complaints or clinical findings of hearing 
loss.  The report of his separation examination in November 
1945 indicates his hearing was 15/15 to whispered voice in 
both ears.  

It is unclear from the evidence of record when the veteran's 
hearing loss first manifested.  In his claim for service 
connection he reported that such hearing loss began in 1945; 
however, during his VA examination, he reported that his 
hearing loss began in the mid-1960s.  The veteran 
subsequently submitted private treatment records from 2005 
that showed findings of mild to severe neurosensory hearing 
loss in both ears.  Despite being asked to provide evidence 
establishing a link between his disability and military 
service, no other records relating to the veteran's hearing 
loss prior to that 2005 report were associated with the 
claims file.  

In February 2006, the veteran was seen by a VA audiologist 
for a consultation.  Pure tone tests revealed mild to 
profound sensorineural hearing loss in the right ear, and a 
mild to severe sensorineural hearing loss for the left ear.  
Speech discrimination  scores were 84 percent for the right 
ear and 76 percent for the left ear.  

In July 2006, the veteran underwent a complete VA hearing 
examination.  The examiner noted the veteran's claim of noise 
exposure during service due to several months of exposure to 
artillery fire without hearing protection.  He further noted 
the veteran's report of the onset of his hearing loss in the 
1960's.  
The results of the veteran's July 2006 audiological testing 
are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
70
70
115
LEFT
45
55
65
60
75

Speech audiometry revealed speech recognition ability of 72 
percent for both ears for word recognition.  Based on these 
results, the audiologist diagnosed the veteran with mild a 
mild sloping to profound hearing loss in the right ear, and a 
moderate to severe hearing loss in the left ear.  After 
reviewing the veteran's claims file, the VA examiner provided 
the opinion that he could not resolve the issues of hearing 
loss nexus or etiology without resorting to mere speculation.  
He based this opinion on the veteran's normal hearing upon 
separation from service and his reported onset of hearing 
loss in the 1960's, nearly 15 years after separation from 
service.    

In September 2007, the veteran underwent another audiology 
examination.  This time, the examination was conducted by his 
private physician.  The audiology test results again 
confirmed the veteran's diagnosis of severe sensorineural 
hearing loss in both ears.  In addition to this diagnosis, 
the physician stated that the veteran had a history of noise 
exposure in his previous military work.  However, no opinion 
as to etiology or nexus was provided.  

The record clearly shows that the veteran currently has 
audiometric findings that meet the criteria for bilateral 
hearing loss disability, as defined in 38 C.F.R. § 3.385.  
Moreover, despite the absence of evidence demonstrating that 
the veteran had hearing loss during service or within the 
first year after his separation from service, service 
connection might still be established by medical evidence 
showing a nexus between his current hearing loss and a 
disease or injury (e.g., noise exposure) in service.  The 
recent VA medical opinion that addresses this question has 
been noted in the discussion above.  The VA examiner was 
simply unable to provide such an opinion without resorting to 
mere speculation. 

In Obert v. Brown, 5 Vet. App. 30 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a plausible 
claim.  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 
Vet. App. 185 (1999) (by using the term "could," without 
supporting clinical data or other rationale, a medical 
opinion simply is too speculative in order to provide the 
degree of certainty required for medical nexus evidence).  
Use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  
But having said that, the Court also has held that where the 
physician is unable to provide a definite causal connection, 
the opinion constitutes what may be characterized as "non-
evidence."  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  
Unfortunately, the VA examiner did not provide a definite 
causal connection between the veteran's current hearing loss 
and service.  It should also be noted that the September 2007 
letter submitted by the veteran's private physician did not 
provide an opinion that related his hearing loss to military 
service; it merely confirmed the veteran's diagnosis.   

Therefore, although the veteran contends that noise trauma 
during service caused his hearing loss, he has submitted no 
competent medical evidence or opinion to corroborate this 
contention.  See 38 C.F.R. § 3.159(a)(1) (2007) (defining 
competent medical evidence).  Although the veteran is 
competent to report the symptoms of hearing loss, see Layno 
v. Brown, 6 Vet. App. 465 (1994) (defining competent 
testimony as that which the witness has actually observed and 
is within the realm of his personal knowledge through use of 
his senses), his statements regarding the etiology of his 
hearing loss are merely speculation as to a possible cause as 
he is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to medical 
causation.  See Espiritu; see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  As such, the veteran's opinion is 
insufficient to provide the requisite nexus between his 
bilateral hearing loss and his time in service.

Finally, the Board observes that the veteran has reported 
exposure to significant 
noise exposure due to artillery fire in the course of his 
military duties.  However, there is no record of any 
complaints regarding difficulty hearing in the service 
medical records and the report of his separation examination 
shows that his hearing was normal at that time.  Moreover, 
there is no medical evidence of hearing complaints or 
clinical findings showing any hearing loss until 2005 - more 
than 50 years after his separation from service.  Therefore, 
in this case, presumptive service connection pursuant to 
38 C.F.R. § 3.309 would not be an appropriate basis upon 
which to grant the veteran's claim. 

In summary, the Board finds that the veteran's current 
bilateral hearing loss was not shown in service, nor was it 
manifest to a compensable degree within the first year after 
his separation from service.  Further, there is no medical 
evidence linking the veteran's current hearing loss 
disability to service.  Accordingly, the criteria are not met 
for service connection for bilateral hearing loss and the 
claim must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.   38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


